        Case 2:16-cv-01700-WHO Document 129 Filed 06/15/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: June 15, 2021             Time: 13 minutes        Judge: WILLIAM H. ORRICK
                                 2:14 p.m. to 2:27 p.m.
 Case No.: 16-cv-1700            Case Name: Haddad v. SMG



Attorney for Plaintiff:       Laurence Padway
Attorney for Defendant:       Michael Bernacchi

 Deputy Clerk: Jean Davis                             Court Reporter: Belle Ball


                                       PROCEEDINGS

Case Management Conference conducted via videoconference.

Counsel heard on the prejudgment interest issue. The Court will, in its discretion and as
indicated in its May 28, 2021 Order, DENY the request for prejudgment interest.

Counsel heard on plaintiff’s motion for reconsideration on the Hilton offset issue. Dkt. No. 128.
The motion for reconsideration is DENIED. There is no justification to revisit the Court’s
September 22, 2020 Order allowing defendant to take that offset.

The parties shall submit an agreed-to proposed form of judgment (or a redline version reflecting
any disagreements regarding the terms) by 6/24/2021 for review. No further Court action or
submission from the parties in this case is warranted.
